DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The amendment to the claims filed Apr. 26, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  
Claim Interpretation
In claim 1, line 5 and in claim 5, lines 1, Applicant recites the term “the tank”, the Examiner interprets “the tank” as referencing “an elongated tank” in line 4, claim 1.
In claims 15 and 17, the claim recites the temperature of the molten glass in the doghouse vs temperature of the molten glass in the elongated tank.  The Examiner interprets this limitation as manner of operating the apparatus/intended use.  
For Claim 18, the Examiner interprets the wherein statement as manner of operating/intended use, since “configured” language is not present.
Claim 19 recites a limitation directed towards the material worked upon (“solid glass-forming materials”), and the Examiner interprets the apparatus must be capable of operating with the claimed solid glass-forming material mixture.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlesworth (US 3,926,606) in view of Johnson (US 3,606,825) and Naylor (US 2016/0194238).
Regarding claims 1 and 14, Charlesworth (Figs. 1, 4, and 5 and Col. 2, line 62 to Col. 3, line 65) discloses an apparatus comprising a doghouse (“filling pocket 16”) of a furnace (“glass melting tank 11”) that receives glass forming batch material that is fed cold into the tank and forms a blanket 21 and electrical heating of the filling pocket 16.  Charlesworth further discloses an elongated tank (“filling end 12”, “waist 14”, and “working end 13”) downstream of the doghouse, including the following sections:  a filling end 12 at an upstream end of the elongated tank having an inlet through which molten glass is received from the doghouse, a waist region 14 leading to the working or conditioning region. Charlesworth (Col. 1, lines 6-15) further discloses material is fed into a melting region at one end of the tank and passes through a refining region into a conditioning region at the working end of the tank.  The conditioning is to further equalize temperature and composition.  Charlesworth discloses the doghouse is configured to be the only source of molten glass to the elongated tank, as claimed in claim 14.  Based on the disclosure of the regions of the elongated tank of Charlesworth, it would be obvious to a person having ordinary skill in the art, the elongated tank comprising a melting region at an upstream end of the tank having an inlet through which molten glass is received from the doghouse, a refining region downstream of the melting region (i.e. filling end 12) that receives molten glass from the melting region, and a thermal conditioning region (i.e. working end 13) as a thermal conditioning chamber.  While Charlesworth discloses application of heat to the doghouse, Charlesworth fails to disclose application of heat by one or more submerged combustion burners.  However, Johnson (Figs. 1 and 2 And Col. 4, lines 18-36) discloses a glass furnace (50) comprising melting chambers 3 (i.e. doghouses) that are heated with one or more submerged combustion units (i.e. submerged burner units – Col. 2, lines 66-70) following refining in a refining section 1.  Both Charlesworth and Johnson discloses application of heat to doghouses for melting, it would be obvious to a person having ordinary skill in the art, the application of heat by electrical heating with electrodes in the apparatus of Charlesworth could be substituted by one or more submerged burner units, as taught by Johnson, since the electrodes and submerged burners unit both provide for application of heat.  
Further, while Charlesworth discloses a thermal conditioning chamber (“working end 13”) and a melting region and a refining region of the elongated tank, Charlesworth fails to disclosed the claimed melting chamber and refining chamber of the elongated tank.  However, Naylor (Figs. 1 and 2 and [0032]-[0034]) discloses a glass furnace 20 as an elongated tank for melting and refining comprising batch feeding a furnace through a doghouse end wall 46 to a melting section as a chamber of a furnace 20 that moves through a waist 54 to a refining section 56 as a chamber of furnace 20.  Both Charlesworth and Naylor discloses a doghouse for feeding batch materials to melting sections and refining sections.  Therefore, based on the additional teachings of Naylor, it would be obvious to a person having ordinary skill in the art, the melting section and refining section of Charlesworth could be substituted by the melting section as a chamber (i.e. melting chamber) and refining section as a chamber (i.e. refining chamber) taught by Naylor, since the melting chamber and refining chamber of Naylor provide the same function as the melting section and refining section of Charlesworth.  With the modification of Naylor applied to Charlesworth in view of Johnson, this provides for the claimed apparatus comprising the claimed doghouse and elongated tank comprising the claimed melting chamber, a refining chamber, and thermal conditioning chamber.  
Regarding claim 19, the claim recites a limitation directed towards the material worked upon (“solid glass-forming materials”), and it would be obvious to a person having ordinary skill in the art, the apparatus of Charlesworth in view of Johnson and Naylor is capable of operating with the claimed solid glass-forming material mixture comprising at least one fining agent in an amount constituting 5-15 wt% of the mixture.  
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlesworth (US 3,926,606) in view of Johnson (US 3,606,825) and Naylor (US 2016/0194238) as applied to claim 1 above, and further in view of Mario (US 2017/0050874).
Regarding claims 18 and 20, Charlesworth discloses applied heat to the doghouse, melting, refining, and conditioning, but fails to disclose temperatures.  However, Johnson discloses applied heat to the doghouse with submerged combustion burner units refined at fining temperatures ranging from 2200 degrees F to 2300 degrees F (1204-1260 degrees C) and Mario discloses conditioning temperatures ranging from 1000 degrees C to 1400 degrees C and maximum temperatures for a furnace ranging from 1350 degrees C to 1650 degrees C.  Therefore, based on the additional disclosure by Johnson, it would be obvious to a person having ordinary skill in the art, the apparatus of Charlesworth in view of Johnson and Naylor the apparatus capable of and/or configured to provide for molten glass in the elongated tank maintained at temperatures ranging from 2200 to 2300 degrees F or lower and based on the additional disclosure by Mario, it would be obvious to a person having ordinary skill in the art, the apparatus capable of and configured to provide for conditioning temperatures ranging from 1000 degrees C up to the refining temperature disclosed by Johnson, and the apparatus capable of and/or configured to melting temperatures ranging from 1350 degrees C to 1650 degrees C, based on maximum temperatures disclosed by Mario.  This provides for the apparatus capable of and/or configured to provide for the temperatures claimed in claims 18 and 20.  
Claims 1, 5-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723) and Ihrig (US 3,645,712).
Regarding claim 1, Maugendre (Figs. 1 and 2 [0053]-[0057]) discloses an apparatus comprising a module 2 equipped with at least one submerged burner 8 with transfer duct 5 delivering glass to a mixing module 3 equipped with at least one submerged burner 9 and following the mixing module feeding into a duct or refining compartment.  Maugendre ([0020] and [0023]-[0024]) further discloses the submerged melting module is capable of melting batch materials and discloses materials such as cullet.  Therefore, it would be obvious to a person having ordinary skill in the art, a submerged combustion module as a doghouse portion or doghouse of a mixing module 3 (corresponding to a furnace) that receives and melts solid glass-forming materials by application of heat from at least one submerged combustion burner.  
As discussed above, Maugendre discloses a doghouse portion (i.e. melting module 2), a mixing module (i.e. a furnace) and a refining compartment downstream of the doghouse.  Maugendre fails to disclose specifics of the mixing module 3 and refining compartment downstream of the melting module as part of an elongated tank and fails to disclose a thermal conditioning chamber as part of an elongated tank.  However, Maugendre ([0054]) discloses modules 1 and 2 can meet along the same axis but in opposite directions and Maugendre (Figs. 4 and [0059]) discloses an embodiment where the melting module is upstream of mixing module 3 and duct 6, which represents the fining section, and this figure suggests mixing module 3 (i.e. as a melting chamber) and refining section 6 as an elongated tank downstream of a melting module.  Further, Maugendre ([0001]-[0002]) discloses the apparatus is for the purpose of continuously feeding glass-forming plants and plants for forming glass fibers or glass hollow-ware, Ihrig (Col. 1, lines 13-15) discloses glass cooling is required to provide a given viscosity for various forming processes, and Trevelyan (Figs. 1 and 2 and Col. 6, lines 25-30) discloses a refining zone and thermally conditioning in an elongated tank including a refining zone 12 and conditioning zone 13 where the temperature of the glass is gradually reduced towards an outlet 48 leading to a glass forming process.  Maugendre, Ihrig, and Trevylan discloses methods and apparatuses for melting glass batches for glass forming processes.  Ihrig provides for the teaching that glass cooling is required to provide a given viscosity for various forming processes, Maugendre discloses the apparatus is for the purpose of feeding glass forming plants, and Trevylan discloses a refining zone and thermally conditioning in an elongated tank including a refining zone and conditioning zone to reduce the temperature towards an outlet to a glass forming process.  Therefore, based on the additional teachings of Maugendre, Ihrig, and Trevylan discussed above, it would be obvious to a person having ordinary skill in the art, an elongated tank downstream of melting module 2 (corresponding to a doghouse portion/doghouse) in the apparatus of Maugendre and the elongated tank including a melting chamber (i.e. mixing module 3) at an upstream end of the tank having an inlet through which melting glass is received from the doghouse, a refining chamber downstream of the melting chamber that receives molten glass from the melting chamber, and further comprising a thermal conditioning chamber downstream of the refining chamber that receives molten glass from the refining chamber to deliver glass at a given viscosity to a glass-forming machine.  It should be noted the Examiner considers the phrase “that receives molten glass from the refining chamber and delivers molten glass to a glass forming machine” in the claim as defining the intended use of the thermal conditioning chamber and that a glass forming machine is not required, since it is not positively recited, but recited as intended use language of the thermal conditioning chamber.  Alternatively, if it is interpreted a glass forming machine is required, as discussed above, Maugendre discloses the apparatus and process is for continuously feeding glass-forming plants, and Ihrig discloses cooling to given viscosity for glass forming processes and Trevelyan (Figs. 1 and 2 and discloses a refining zone and thermally conditioning in an elongated tank including a refining zone 12 and conditioning zone 13 where the temperature of the glass is gradually reduced towards an outlet 48 leading to a glass forming process.  Therefore, It would be obvious to a person having ordinary skill in the art, a glass forming process following a thermal conditioning chamber requires a glass forming machine to form glass fibers and/or glass hollow-ware.
Regarding claim 5, as stated in the rejection of claim 1, Maugendre ([0054]) discloses modules 1 and 2 can meet along the same axis but in opposite directions and Maugendre (Figs. 4 and [0059]) discloses an embodiment where the melting module is upstream of mixing module 3 and duct 6, which represents the fining section, and this figure suggests mixing module 3 (i.e. as a melting chamber) and refining section 6 as an elongated tank downstream of a melting module.
Maugendre (Figures 1, 3, and 4 and [0054]) further discloses melting modules poured into mixing module 3 (i.e. melting chamber) by a throat system and ducts, suggests the glass stream arriving upstream of an elongated tank including the mixing module 3 (i.e. melting chamber) and refining zone 6, and discloses the stream of glass arriving in a direction transverse of the flow of molten glass in the tank.  Therefore, based on the additional teachings of Maugendre, it would be obvious to a person having ordinary skill in the art the melting module (i.e. doghouse) is offset form the tank such that molten glass flowing from an upstream end to a downstream end of the doghouse flows in a direction transverse to the flow of molten glass in the tank.  
Regarding claim 6, as discussed above Maugendre ([0053]) discloses at least one submerged burner 8 in melting module 2 (i.e. doghouse) and transfer ducts.  Maugendre ([0012]) further discloses the melting module (i.e. doghouse) may predominantly be fitted with heating means in the form of submerged burners.  Therefore, it would be obvious to a person having ordinary skill in the art, to not include overhead combustion burners if the predominant heating means desired is submerged combustion heating.
Regarding claim 7, in addition to the rejection of claim 1 above, Maugendre ([0015]) discloses the submerged combustion burners in the melting module 2 may pass through the floor.  Therefore, it would be obvious to a person having ordinary skill in the art the one or more submerged combustion burners mounted in the floor of the doghouse (i.e. melting module).
Regarding claim 15, the Examiner interprets the limitation of the molten glass in the doghouse at a temperature that is higher than a temperature of the molten glass at any location in the elongated tank as the manner of operating/intended use of the apparatus.  Since the doghouse comprises a submerged combustion burner for melting batch materials, it would be obvious to a person having ordinary skill in the art, the apparatus of Maugendre in view of Ihrig and Trevylan could be operated such that the molten glass in the one or more doghouses is at a temperature higher than a temperature of the molten glass at any location in the elongated tank.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723) and Ihrig (US 3,645,712) as applied to claim 2 above, and further in view of Wang et al. (US 2015/0307382 – hereinafter Wang).
Regarding claim 2, Maugendre, Trevylan, and Ihrig fail to disclose the solid glass-forming materials are received in the doghouse via a submerged inlet located below a free surface of the molten glass in the doghouse.  However Wang ([0001]-[0006], Fig. 5, and [0018]) discloses an arrangement for feeding glass batch material into a furnace at a location to eliminate problems associated with a glass blanket formed by raw materials on the top surface of the glass melt.  Problems disclosed by a blanket of raw materials include dry materials may become entrained in exhaust gases or loss of chemical elements due to volatilization of chemical elements, which may result in a final glass chemistry that is outside the desired chemical specifications.  Wang discloses an arrangement for feeding glass batch material  into a furnace at a location below the glass melt to eliminate the problems associated with a glass blanket and discloses glass melting with submerged combustion burners and a side mounted hopper that supplies batch material to a horizontal screw located at the bottom.  Therefore, based on the additional teachings of Wang, it would be obvious to a person having ordinary skill in the art, to improve the feeding of glass batch materials into the module 2 (doghouse/submerged combustion melting) of Maugendre by introducing the mixture of solid glass-forming materials below free surface of the molten glass to eliminate problems, such as solid glass forming materials entrained in exhaust gases or loss of chemical elements due to volatilization.  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723) and Ihrig (US 3,645,712) as applied to claim 1 above, and further in view of Faulkinbury (US 2018/0057387).
Regarding claim 3 , Maugendre (Figures and [0015]) discloses the melting module (i.e. doghouse) comprising a floor, a roof, and sidewall, but fails to disclose wherein the floor, roof, and sidewall of the doghouse are liquid-cooled such that a solid layer of glass forms on an interior surface thereof during operation of the apparatus.  However, Faulkinbury (Figures and [0095]) discloses a submerged combustion melter, similar to the melting module of Maugendre, having liquid cooled panels that allows formation of a thin frozen glass shell (corresponding to a solid layer of glass) to form on the surfaces that prevents refractory wear and associated molten product contamination.  Faulkinbury ([0053]) discloses portions of the entire panels of sidewall, floor and ceiling of the SCM having fluid cooling.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, to improve the apparatus of Maugendre by providing for a melting module (i.e. doghouse) comprising a floor, roof, and sidewalls that are liquid cooled such that a solid layer forms on an interior surface thereof during operation of the apparatus in order to prevent refractory wear and associated molten product contamination.  
Regarding claim 4, as discussed in the rejection of claim 3 above, Faulkinbury discloses liquid cooled panels and a thin frozen glass sheet formed on the surfaces to prevent refractory wear.  Faulkinbury (Figures and [0076]) further discloses cooling wall panels are preferably water-cooled and discloses passages for the coolant in the coolant panels and further discloses ([0037] and [0052]) refractory linings.  Therefore, based on the disclosure of Faulkinbury, it would be obvious to a person having ordinary skill in the art the floor, roof, and sidewall of the doghouse including the water cooled panels, as taught by Faulkinbury provides for a water-jacket defining a cooling channel through which a liquid coolant can flow over an exterior surface of the refractory lining including a floor, roof, and sidewall of the doghouse to transfer heat away from the interior surface thereof.  
Claims 8-12, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723),  Ihrig (US 3,645,712), and Cozak et al. (US 4,929,266).
Regarding claim 8, Maugendre (Figs. 1 and 2 [0053]-[0057]) discloses an apparatus comprising a module 2 equipped with at least one submerged burner 8 with transfer duct 5 delivering glass to a mixing module 3 equipped with at least one submerged burner 9 and following the mixing module feeding into a duct or refining compartment.  Maugendre ([0020] and [0023]-[0024]) further discloses the submerged melting module is capable of melting batch materials and discloses materials such as cullet.  Therefore, it would be obvious to a person having ordinary skill in the art, a submerged combustion module as a doghouse of a mixing module 3 (corresponding to a furnace) that receives and melts solid glass-forming materials by application of heat from at least one submerged combustion burner.  The doghouse provides for one or more doghouses.
As discussed above, Maugendre discloses a doghouse (i.e. melting module 2), a mixing module (i.e. a furnace) and a refining compartment downstream of the doghouse.  Maugendre fails to disclose specifics of the mixing module 3 and refining compartment downstream of the melting module as part of an elongated tank and fails to disclose a thermal conditioning chamber as part of an elongated tank.  However, Maugendre ([0054]) discloses modules 1 and 2 can meet along the same axis but in opposite directions and Maugendre (Figs. 4 and [0059]) discloses an embodiment where the melting module is upstream of mixing module 3 and duct 6, which represents the fining section, and this figure suggests mixing module 3 (i.e. as a melting chamber) and refining section 6 as an elongated tank downstream of a melting module.  Further, Maugendre ([0001]-[0002]) discloses the apparatus is for the purpose of continuously feeding glass-forming plants and plants for forming glass fibers or glass hollow-ware, Ihrig (Col. 1, lines 13-15) discloses glass cooling is required to provide a given viscosity for various forming processes, and Trevelyan (Figs. 1 and 2 and Col. 6, lines 25-30) discloses a refining zone and thermally conditioning in an elongated tank including a refining zone 12 and conditioning zone 13 where the temperature of the glass is gradually reduced towards an outlet 48 leading to a glass forming process.  Maugendre, Ihrig, and Trevylan discloses methods and apparatuses for melting glass batches for glass forming processes.  Ihrig provides for the teaching that glass cooling is required to provide a given viscosity for various forming processes, Maugendre discloses the apparatus is for the purpose of feeding glass forming plants, and Trevylan discloses a refining zone and thermally conditioning in an elongated tank including a refining zone and conditioning zone to reduce the temperature towards an outlet to a glass forming process.  Therefore, based on the additional teachings of Maugendre, Ihrig, and Trevylan discussed above, it would be obvious to a person having ordinary skill in the art, an elongated tank downstream of melting module 2 (corresponding to a first doghouse of the one or more doghouses) in the apparatus of Maugendre and the elongated tank including a melting chamber (i.e. mixing module 3) at an upstream end of the tank having an inlet through which melting glass is received from the one or more doghouses, a refining chamber downstream of the melting chamber that receives molten glass from the melting chamber, and further comprising a thermal conditioning chamber downstream of the refining chamber that receives molten glass from the refining chamber to deliver glass at a given viscosity to a glass-forming machine (Note: similar text as in claim 1 rejection – modified for a first doghouse of the one or more doghouses).  Further, Maugendre (Figures and [0015]) discloses the melting module (i.e. doghouse/first doghouse) comprising a floor, a roof, and sidewall.  Maugendre ([0015]) discloses the submerged combustion burners in the melting module 2 (i.e. first doghouse) may pass through the floor.  Therefore, it would be obvious to a person having ordinary skill in the art the one or more submerged combustion burners mounted in the floor of the doghouse/first doghouse (i.e. melting module).  (Note: similar text as in claim 7 rejection – modified for the first doghouse).
As discussed above, Maugendre in view of Trevylan and Ihrig provide for a first doghouse (“melting module 2”) configured to receive a mixture of solid glass-forming materials and including one or more submerged combustion burners.  Maugendre further provides for the first doghouse defining a flow direction (See Figures).  The obviousness of Maugendre in view of Trevylan and Ihrig provides for an elongated tank downstream of the first doghouse that defines a flow direction oriented transverse to the flow direction of the first doghouse.  The obviousness of the transverse flow direction is based on the disclosure by Maugendre ([0054]) that discloses modules 1 and 2 can meet along the same axis but in opposite directions (i.e. transverse to mixing module 3) and Maugendre (Figs. 4 and [0059]) discloses an embodiment where the melting module is upstream of mixing module 3 and duct 6, which represents the fining section, and this figure suggests mixing module 3 (i.e. as a melting chamber) and refining section 6 as an elongated tank downstream of a melting module.  As stated in the rejection above, Maugendre in view of Trevylan and Ihrig also provide for the elongated tank including a melting chamber (i.e. module 3) having an inlet in communication with the first doghouse, a refining compartment (i.e. refining chamber) downstream of, and in communication with the melting chamber, and a thermal conditioning chamber downstream of, and in communication with the refining chamber.  
Maugendre in view of Trevylan and Ihrig fail to disclose wherein the melting chamber and the refining chamber are separated by a throat.  However, Cozak (Figures and Col. 4, line 53 to Col. 5, line 8) discloses melt is advantageously caused to flow from the melting tank into the refining tank through a throat located beneath the level of the upstream refining cell and this is beneficial for stabilizing current circulation and promotes foam against the wall structure separating the melting and refining compartments and effective refining of the melt.  Therefore, based on the additional teachings of Cozak, it would be obvious to a person having ordinary skill in the art, the apparatus of Maugendre in view of Trevylan and Ihrig could be improved by providing a throat between the melting chamber and refining chamber, to provide for improved circulation and promote foam against the wall structure separating the melting and refining compartments.  
Maugendre in view of Trevylan and Ihrig fails to disclose wherein the refining chamber and the thermal conditioning chamber are separated by a waist.  However, Cozak (Figures and Col. 5, lines 62 to Col. 6, line 5) discloses melt flow from a refining tank to a conditioning tank via a neck (corresponding to a waist).  Cozak discloses this provides a constraint on flow between the refining tank and the conditioning tank, and in particular, in reducing return currents from the conditioning tank to the refining tank, which is beneficial for the pattern of current flow in the furnace and reduces the amount of waste glass if there is a glass composition changeover.  Therefore, based on the additional teachings of Cozak, it would be obvious to a person having ordinary skill in the art, the apparatus of Maugendre in view of Trevylan and Ihrig could be improved by providing a waist between the refining and thermal conditioning chamber to provide for constraint of flow between the refining chamber and conditioning chamber, reduce return currents from the conditioning chamber and refining chamber, and provide for reducing the amount of waste glass if there is a glass composition changeover.  
Regarding claims 9-11 and 16, in addition to the rejection claim 8 above, Maugendre (Figs. 1 and 2 and [0053]-[0055]) discloses a conventional melting module 1 distinct from melting module 2 (i.e. doghouse/first doghouse) for melting a mixture of solid glass-forming materials, and discloses melting modules 1 and 2 may meet “head-on” along the same axis but in opposite directions.  Based on this disclosure by Maugendre, it would be obvious to a person having ordinary skill in the art a second melting module oriented along the same axis as melting module 2 “head-on” along the same axis but in opposite direction, which provides for a second melting module defining a flow direction that is also opposite the direction of melting module 2 along the same axis and is also transverse a flow direction defined by the elongated tank, on opposite sides of the elongated tank, as claimed in claim 10, and are opposed on opposite sides of the elongated tank such that the flow direction defined by the doghouse/first doghouse and the flow direction defined by the second doghouse are aligned, as claimed in claim 11.
The second melting module of Maugendre provides for a second doghouse to receive a mixture of solid glass-forming materials, but Maugendre discloses the second doghouse as a conventional melting module and fails to disclose the second melting module including one or more submerged combustion burners, like melting module 2.  However, Maugendre ([0025]) discloses modules A and B may be of similar or even identical sizes (i.e. volume to be melted) and ([0027]) to choose the relative dimensions of the melting modules.  Both melting modules provide for melting solid glass-forming materials and both melting modules are disclosed as capable of melting similar volumes.  Therefore, it would be obvious to a person having ordinary skill in the art, a conventional melting module could be substituted by a submerged combustion melting module, since both the modules provide for melting solid glass forming materials.  With the substitution of a submerged combustion melting module for the second melting module.  This provides for a second doghouse configured to receive a mixture of solid glass- forming materials and including one or more submerged combustion burners, and the first doghouse and the second doghouse defining a flow direction that is also transverse to the flow direction of the elongated tank, on opposite sides of the elongated tank, as claimed in claim 10, and are opposed on opposite sides of the elongated tank such that the flow direction defined by the first doghouse, the flow direction defined by the second doghouse are aligned, as claimed in claim 11, and the one or more doghouses (i.e. first and second doghouses) is configured to be the only source of molten glass to the elongated tank, as claimed in claim 16.  
Regarding claim 12, as discussed in the rejection of claim 8 above, Maugendre discloses the first doghouse includes a floor, a roof, and a sidewall.  Maugendre ([0015]) discloses the submerged combustion burners in the module may pass through the floor.  Therefore, it would be obvious to a person having ordinary skill in the art the one or more submerged combustion burners are mounted in the floor of the first doghouse (i.e. melting module) and the second doghouse.
Regarding claim 17, the Examiner interprets the limitation of the molten glass in the doghouse at a temperature that is higher than a temperature of the molten glass at any location in the elongated tank as the manner of operating/intended use of the apparatus.  Since the one or more doghouses comprises a submerged combustion burner for melting batch materials, it would be obvious to a person having ordinary skill in the art, the apparatus of Maugendre in view of Ihrig and Trevylan could be operated such that the molten glass in the one or more doghouses is at a temperature higher than a temperature of the molten glass at any location in the elongated tank.  
Regarding claim 19, the claim recites a limitation directed towards the material worked upon (“solid glass-forming materials”), and it would be obvious to a person having ordinary skill in the art, the apparatus of Maugendre in view of Ihrig and Trevylan is capable of operating with the claimed solid glass-forming material mixture comprising at least one fining agent in an amount constituting 5-15 wt% of the mixture.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723), Ihrig (US 3,645,712), and Cozak et al. (US 4,929,266) as applied to claim 8 above, and further in view of Faulkinbury (US 2018/0057387).
Regarding claim 13, as discussed in the rejection of claim 8 above, Maugendre (Figures and [0015]) discloses the melting module (i.e. doghouse) comprising a floor, a roof, and sidewall, but fails to disclose wherein the floor, roof, and sidewall of the doghouse are liquid-cooled such that a solid layer of glass forms on an interior surface thereof during operation of the apparatus.  However, Faulkinbury (Figures and [0095]) discloses a submerged combustion melter, similar to the melting module of Maugendre, having liquid cooled panels that allows formation of a thin frozen glass shell (corresponding to a solid layer of glass) to form on the surfaces that prevents refractory wear and associated molten product contamination.  Faulkinbury ([0053]) discloses portions of the entire panels of sidewall, floor and ceiling of the SCM having fluid cooling.  Therefore, based on the additional teachings of Faulkinbury, it would be obvious to a person having ordinary skill in the art, to improve the apparatus of Maugendre by providing for a melting module (i.e. doghouse) comprising a floor, roof, and sidewalls that are liquid cooled such that a solid layer forms on an interior surface thereof during operation of the apparatus in order to prevent refractory wear and associated molten product contamination.  
Response to Arguments
Applicant's arguments filed Apr. 26, 2020 against the prior art rejection of claims as being unpatentable over Maugendre et al. (US 2005/0039491 – hereinafter Maugendre) in view of Trevylan et al. (US 5,370,723) and Ihrig (US 3,645,712) have been fully considered but they are not persuasive. 
Applicant (pgs. 9-10) of the Remarks appears to argue the Examiner merely concluded that known elements could have been combined to result in the claimed invention and the Examiner merely concluded that it would be obvious to combine known elements without some rational underpinning to combine the elements.  Applicant states the Examiner calls out both the module 2 and mixing module 3 as the melting chamber of the ‘491 reference (i.e. Maugendre).  This is inaccurate, the Examiner stated in the rejection the of claim 1, Maugendre discloses a doghouse portion (i.e. melting module 2) of a mixing module (i.e. a furnace) and a refining compartment downstream of the doghouse.  The Examiner has established a melting module 2 as a doghouse portion of a furnace including a mixing module 3 and a refining compartment downstream of the melting module.  As stated above, Maugendre fails to disclose the melting module 3 and refining compartment downstream of the melting module as part of elongated tank, and fails to disclose a thermal conditioning chamber as part of an elongated tank.  Next the Examiner points to additional teachings of Maugendre to provide for an elongated tank having the melting module 3 as a melting chamber and a refining compartment as a refining chamber downstream of the melting chamber.  This teaching is provided by Maugendre ([0054]) disclosing modules 1 and 2 can meet along the same axis but in opposite directions to feed mixing module 3 and Maugendre (Figs. 4 and [0059]) disclosing an embodiment where the melting module is upstream of mixing module 3 and duct 6, which represents the fining section, and this figure suggests mixing module 3 (i.e. a melting chamber) and refining section 6 as an elongated tank downstream of a melting module.  The figure suggests melting module 3 as a chamber of an elongated tank including refining section 6 as part of an elongated tank.  Further, Maugendre ([0001]-[0002]) discloses the apparatus is for the purpose of continuously feeding glass-forming plants and plants for forming glass fibers or glass hollow-ware.  Ihrig (Col. 1, lines 13-15) discloses glass cooling is required to provide a given viscosity for various forming processes, and Trevelyan (Figs. 1 and 2 and discloses a refining zone and thermally conditioning in an elongated tank including a refining zone 12 and conditioning zone 13 where the temperature of the glass is gradually reduced towards an outlet 48 leading to a glass forming process.  Maugendre, Ihrig, and Trevylan discloses methods and apparatuses for melting glass batches for glass forming processes.  Ihrig provides for the teaching that glass cooling is required to provide a given viscosity for various forming processes, Maugendre discloses the apparatus is for the purpose of feeding glass forming plants, and Trevylan discloses a refining zone and thermally conditioning in an elongated tank including a refining zone and conditioning zone to reduce the temperature towards an outlet to a glass forming process.  Therefore, based on the additional teachings of Maugendre, Ihrig, and Trevylan discussed above, it would be obvious to a person having ordinary skill in the art, an elongated tank downstream of melting module 2 (corresponding to a doghouse portion/doghouse) in the apparatus of Maugendre and the elongated tank including a melting chamber (i.e. module 3) at an upstream end of the tank having an inlet through which melting glass is received from the doghouse, a refining chamber downstream of the melting chamber that receives molten glass from the melting chamber, and further comprising a thermal conditioning chamber downstream of the refining chamber that receives molten glass from the refining chamber to deliver glass at a given viscosity to a glass-forming machine.  The obviousness is based on teachings of known elements, it is clear in the teachings of a separate embodiment of Maugendre (Fig. 4) that a melting module can be combined with mixing module as a melting chamber and refining section in an elongated tank for a glass-forming process.  Ihrig clearly discloses motivation to provide for a conditioning zone in a glass forming process to provide for glass cooling required to provide a given viscosity for various forming processes and Trevylan discloses a refining zone and thermally conditioning in an elongated tank including a refining zone 12 and conditioning zone 13 where the temperature of the glass is gradually reduced towards an outlet 48 leading to a glass forming process.  Therefore, the combined teachings of Maugendre, Ihrig, and Trevylan provide for the claimed apparatus including the claimed doghouse, and elongated tank downstream of the doghouse including the claimed melting chamber, a refining chamber, and thermal conditioning chamber.  Therefore, the rejection of claims 1 and 5-7 is a proper rejection based on rationale that the claimed invention is a combination of prior are elements for melting glass to provide for molten glass in glass forming process/apparatus.
Applicant argues ‘732 (i.e. Trevylan) and ‘712 (i.e. Ihrig) fail to teach the limitations (i.e. claimed elongated tank downstream of the claimed doghouse with submerged combustion burners having a melting chamber with an inlet through which molten glass is received from the doghouse), and then applicant states various features of each reference that were not relied upon by the Examiner and states the doghouse is missing in ‘732 (Trevylan) and ‘712 (Ihrig) and thus ‘732 (Trevylan) and ‘712 (Ihrig) does not feeds molten glass to a downstream tank with a melting chamber as required.    This is a piecemeal analysis of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of claims 1 and 5-7 is a proper rejection based on rationale that the claimed invention is a combination of prior are elements for melting glass to provide for molten glass in glass forming process/apparatus provided by the combined teachings of Maugendre, Ihrig, and Trevylan, and as stated above.  Therefore, for these reasons the Examiner maintains the rejection of claims 1 and 5-7 over Maugendre, Ihrig, and Trevylan.  The arguments against the rejection of claims 2 and 3-4 hinge upon the arguments of claim 1, therefore, the Examiner maintains the rejection of claims 2 and 3-4 for the same reasons as stated above for claim 1.
Applicant argues claim 5 requires that the molten glass in the doghouse flow in a direction that is transverse to the flow of the molten glass in the elongated tank, and Applicant argues this is not shown in the combined references of ‘491 (Maugendre), ‘723 (Trevylan), and ‘712 (Ihrig).  Applicant further argues the ‘491 (Maugendre) reference teaches a system wherein the molten glass from the doghouse is directed to mixing chamber 3, wherein the flow is combined and mixed with the flow of the conventional melter, and states the flow in the mixing chamber would be expected to be multidirectional to ensure complete mixing of the two streams.  Therefore, the references do not each or make obvious the flow of molten glass from the doghouse is transverse to a flow in the elongated tank as required.  This is not persuasive.  As stated in the rejection of claim 1, Maugendre ([0054]) discloses modules 1 and 2 can meet along the same axis but in opposite directions and Maugendre (Figs. 4 and [0059]) discloses an embodiment where the melting module is upstream of mixing module 3 and duct 6, which represents the fining section, and this figure suggests mixing module 3 (i.e. as a melting chamber) and refining section 6 as an elongated tank downstream of a melting module.  Maugendre (Figures 1, 3, and 4 and [0054]) further discloses melting modules poured into mixing module 3 (i.e. melting chamber) by a throat system and ducts, suggests the glass stream arriving upstream of an elongated tank including the mixing module 3 (i.e. melting chamber) and refining zone 6, and discloses the stream of glass arriving in a direction transverse of the flow of molten glass in the tank.  Therefore, based on the additional teachings of Maugendre, it would be obvious to a person having ordinary skill in the art the melting module (i.e. doghouse) is offset form the tank such that molten glass flowing from an upstream end to a downstream end of the doghouse flows in a direction transverse to the flow of molten glass in the tank.  It is clear, in the rejections of claims 1 and 5, the Examiner provided the teaching of modules 1 and 2 flowing into the mixing chamber along the same axis and in opposite directions and transverse to the mixing module (i.e. melting chamber) of the elongated tank.  It is also clear in the rejection of Maugendre in view of Ihrig and Trevylan the elongated tank includes flow upstream from melting modules 1 and 2 transverse to an elongated tank and the flow of molten glass from modules 1 and 2 head into the elongated tank including the mixing module (i.e. melting chamber), refining chamber, and thermal conditioning chamber.  It would be obvious to a person having ordinary skill in the art, the flow of glass proceeds from the mixing module (i.e. melting chamber) to the refining chamber and thermal conditioning chamber, which has flow transverse to the flow from an upstream end to a downstream end of the doghouse (i.e. module 2) transverse to the elongated tank.  Therefore, the Examiner maintains the rejection of claim 5.  
Applicant again argues ‘491 (Maugendre) fails to teach the flow of molten glass from the doghouse is transverse to the flow in the elongated tank.  As stated in the rejection of claims 1 and 8, Maugendre ([0054]) discloses modules 1 and 2 can meet along the same axis but in opposite directions (i.e. transverse to mixing module 3) and Maugendre (Figs. 4 and [0059]) discloses an embodiment where the melting module is upstream of mixing module 3 and duct 6, which represents the fining section, and this figure suggests mixing module 3 (i.e. as a melting chamber) and refining section 6 as an elongated tank downstream of a melting module.  Also discussed in the rejection of claim 8, Maugendre in view of Trevylan and Ihrig provide for a doghouse (“melting module 2”) configured to receive a mixture of solid glass-forming materials and including one or more submerged combustion burners.  Maugendre further provides for the doghouse defining a flow direction (See Figures).  Obviousness of Maugendre in view of Trevylan and Ihrig provides for an elongated tank downstream of the doghouse that defines a flow direction oriented transverse to the flow direction of the doghouse, the elongated tank including a melting chamber (i.e. module 3) having an inlet in communication with the doghouse, a refining compartment (i.e. refining chamber) downstream of, and in communication with the melting chamber, and a thermal conditioning chamber downstream of, and in communication with the refining chamber.  It is clear, in the rejections of claims 1 and 5, the Examiner provided the teaching of modules 1 and 2 flowing into the mixing chamber along the same axis and in opposite directions and transverse to the mixing module (i.e. melting chamber) of the elongated tank.  Maugendre in view of Ihrig and Trevylan teach the elongated tank includes flow upstream from melting modules 1 and 2 transverse to an elongated tank and the flow of molten glass from modules 1 and 2 head into the elongated tank including the mixing module (i.e. melting chamber), refining chamber, and thermal conditioning chamber.  It would be obvious to a person having ordinary skill in the art, the flow of glass proceeds from the mixing module (i.e. melting chamber) to the refining chamber and thermal conditioning chamber, which has flow transverse to the flow from an upstream end to a downstream end of the doghouse (i.e. module 2) transverse to the elongated tank.  Therefore, the Examiner maintains the rejection of claim 8.  The rejection of claims 9-13 hinges upon the arguments against the rejection of claim 8.  Therefore, the Examiner also maintains the rejections of claims 9-13.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741